internal_revenue_service p o box cincinnati oh release number release date date december legend x number of scholarships y amount of scholarship dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide scholarship grants to high school college and graduate school students to enable the recipients to pursue an undergraduate or graduate education at the college or graduate school of their choice additionally you may provide scholarship grants to individuals to enable the recipients to take a course of study leading to a certificate or achieve a skill level such as at a vocational or art school or provide grants to primary and secondary school students to allow them to attend certain educational programs letter catalog number 58263t initially you will offer x scholarships per year to high school graduates in the amount of y moving forward the exact number of grants to be awarded annually and the exact amount of each of those grants will be determined by your trustees the criteria for scholarship grants may include but are not limited to the following prior academic performance performance of the applicant on tests designed to measure ability and aptitude for educational work recommendations from instructors of the applicant and any others who have knowledge of the applicant’s capabilities additional biographical information regarding an applicant's academic and other relevant experiences financial need and information to assist with the assessment of the applicant’s motivation character ability or potential criteria may also include the applicant’s place of residence past or future attendance at a particular school past or proposed course of study or evidence of the applicant’s artistic scientific or other special talent depending on the scholarship to be awarded the recipients of scholarship grants must be primary or secondary school students undergraduate or graduate students at a college or university who are pursuing studies or conducting research to meet the requirements for an academic or professional degree or students at an institution that provides an educational program or offers a training program to prepare students for gainful employment in a recognized occupation and is authorized under federal or state law to provide such a program and is accredited by a recognized accreditation agency when you decide to make a scholarship grant the trustees will determine the specific criteria for such grant selecting only from the permissible_range of criteria options set forth above that will be used to select scholarship grant recipients with the understanding that the specific criteria must be appropriate to accomplishing the underlying purpose of the grant all scholarship grants must be for qualified expenses at an educational_institution grants are not automatically renewable in order to be eligible for a scholarship grant an applicant must meet the following standards the applicant must submit a confidential application on a form to be approved by you or by a representative or scholarship committee of a qualified educational_institution the applicant must meet the specific criteria to be established by the trustees or by a representative or scholarship committee of a qualified educational_institution the applicant must be enrolled in or about to enroll in an educational_institution you will publicize the availability of scholarship grants through school and college counseling offices and similar student scholarship clearinghouses you may also contact high school college and graduate school administrators to request that these letter catalog number 58263t administrators nominate potential candidates or encourage potential awardees to submit applications for such grants when possible a scholarship grant will be paid directly to the educational_institution for the benefit of the grant recipient each educational_institution must be described in irc section b i a ii and must agree in writing to use the grant funds to defray the scholarship recipient's expenses or to pay the funds or any portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at the educational_institution is consistent with the conditions of the grant if any if for any reason a scholarship grant is paid to a person or entity other than the educational_institution attended by the scholarship recipient the scholarship recipient must provide a written report on the use of such a scholarship grant at least once each year and at the end of the grant period this report must include a summary of the use of the funds awarded and the grantee’s courses taken if any and grades received if any in each academic period this report must be verified by the educational_institution if you learn that all or any part of a scholarship grant is not being used to further the purposes of the grant you will take all reasonable and appropriate steps to recover the grant funds and or ensure restoration of the diverted funds to the purposes of the grant if such a diversion occurs and the grantee has not previously diverted grant funds to any use that does not further the purposes of the grant you will withhold any further payments to the grantee until it has received acceptable assurances that future diversions will not occur and will require the grantee to take extraordinary precautions to prevent future diversions from occurring where a grantee has previously received funds and it is determined that any part of a grant has been used for improper purposes you will take all reasonable and appropriate steps to recover the grant funds and or ensure the restoration of the diverted funds to the purposes of the grant in such case you will withhold further payments until the diverted funds are in fact recovered or restored you have received assurances that future diversions will not occur and it has been required that the grantee has taken extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
